In a proceeding pursuant to CPLR article 78 for a judgment declaring that Arnica Mutual Insurance Company, also known as Arnica Life Insurance Company, also known as Arnica General Agency, Inc., is obligated to defend and indemnify Kenneth Wargo in an action entitled Scalese v Wargo, pending in the Supreme Court, Suffolk County, under Index No. 29930/01, Arnica Mutual Insur*542anee Company, also known as Arnica Life Insurance Company, also known as Arnica General Agency, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Mullen, J.), dated March 20, 2003, as, upon granting that branch of the cross motion of Arnica Mutual Insurance Company, also known as Arnica Life Insurance Company, also known as Arnica General Agency, Inc., which was to convert the proceeding to a declaratory judgment action, in effect, sua sponte, granted summary judgment to Kenneth Wargo and directed it to defend Kenneth Wargo in the underlying action.
Ordered that on the Court’s own motion, the notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see CPLR 5701 [c]); and it is further,
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the provisions thereof which, in effect, sua sponte, granted summary judgment to Kenneth Wargo and directed Arnica Mutual Insurance Company, also known as Arnica Life Insurance Company, also known as Arnica General Agency, Inc., to defend Kenneth Wargo in the underlying action, are vacated.
Instead of commencing a declaratory judgment action, Kenneth Wargo improperly brought a proceeding pursuant to CPLR article 78 seeking a judgment declaring that Arnica Mutual Insurance Company, also known as Arnica Life Insurance Company, also known as Arnica General Agency, Inc. (hereinafter Arnica), was obligated to defend and indemnify him in a personal injury action pending in the Supreme Court, Suffolk County. In its opposition to the petition, Arnica contended that CPLR article 78 was not the appropriate vehicle for the relief sought, and requested either dismissal of the proceeding or its conversion to a declaratory judgment action. In a reply, Wargo requested that the Supreme Court convert the proceeding to an action for a declaratory judgment.
The Supreme Court converted the proceeding to a declaratory judgment action pursuant to CPLR 103 (c), determined that Wargo timely notified Arnica of the personal injury action, in effect, sua sponte, granted summary judgment to Wargo and directed Arnica to defend Wargo in the underlying personal injury action. Arnica appeals from so much of the order as, in effect, sua sponte granted summary judgment to Wargo and directed it to defend him in the underlying personal injury action.
We agree with Arnica that the Supreme Court’s determination, in effect, to sua sponte treat Wargo’s petition as a motion *543for summary judgment without prior notice to the parties, deprived Arnica of the opportunity to make an appropriate record (see Mihlovan v Grozavu, 72 NY2d 506, 508 [1988]). In any event, on the record presented there are issues of fact concerning whether Arnica was entitled to disclaim coverage to Wargo. Santucci, J.P., Krausman, Luciano and Townes, JJ., concur.